Order entered October 21, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01640-CR

                                   STEVE ACOSTA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-55987-M

                                                ORDER
        By letter dated October 2, 2014, the Court notified the trial court that the record does not

contain the trial court’s certification of appellant’s right to appeal. The trial court must prepare

an accurate certification in every case in which a defendant appeals. See Tex. R. App. P. 25.2(a),

(d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). Therefore, we asked the trial court

to review the record and to file, within ten days, a completed certification of appellant’s right to

appeal that accurately reflects the trial court proceedings. To date, we have not received the

certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       ADA BROWN
                                                                JUSTICE